             Case 7:19-cv-06494-NSR Document 26 Filed 07/28/20 Page 1 of 2



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

JAMES EVERETT SHELTON

                                 Plaintiff,
         -against-                                              7:19-cv-06494-NSR


    LUMICO LIFE INSURANCE COMPANY,

    and ASSURANCE IQ, INC.
                                 Defendants.

             PLAINTIFF’S REQUEST FOR A FED. R. CIV. P. 16 CONFERENCE

        COMES NOW the plaintiff James Everett Shelton (“Plaintiff”), by and through his

undersigned attorney, and request that the Court set a Fed. R. Civ. P. 16 conference regarding

this lawsuit. The Plaintiff is submitting this request pursuant to this Court’s Emergency

Individual Rules and Practices in Light of COVID-191.

        In further support, the Plaintiff states:

        1.      This proposed class action alleges that Assurance IQ, Inc. (“Assurance”)

initiated pre-recorded and automated telemarketing calls to the Plaintiff to promote Lumico

Life Insurance Company’s (“Lumico”) insurance services. The Plaintiff is enforcing the

consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227 and seeks to represent three putative classes of recipients of the calls.

        2.      This matter was filed in this Court on July 12, 2019. ECF No. 1.

        3.      Lumico filed an Answer to the Complaint on September 30, 2019. ECF No. 22.

        4.      Assurance appeared on September 25, 2019. ECF No. 20.

        5.      Shortly thereafter, per Section 3.A(i) of this Court’s Standing Order governing

the Individual Practices in Civil Cases, Assurance wrote to the Court regarding its anticipated

motions to dismiss, strike and/or stay this matter.

1
 Available at:
https://nysd.uscourts.gov/sites/default/files/practice_documents/NSR%20Roman%20COVID-
19%20Emergency%20Rules%20and%20Practices.pdf.
               Case 7:19-cv-06494-NSR Document 26 Filed 07/28/20 Page 2 of 2


          6.      In November 2019, per Section 3.A(i) of this Court’s Standing Order governing

the Individual Practices in Civil Cases and Local Civil Rule 37.2, the Plaintiff wrote the Court

requesting a discovery meeting concerning the parties’ obligations to participate in a Fed. R.

Civ. P. 26(f) conference, which had not yet occurred.

          7.      There has been no action taken by the Court on either of the letters from

Assurance or the Plaintiff.

          8.      The parties have still not conducted a Fed. R. Civ. P. 26(f) conference.

          9.      Prior to the filing of this request, counsel for the Plaintiff conferred with

counsel for both parties, who did not agree to the requested relief.

          WHEREFORE, the Plaintiff requests that the Court set a Rule 16 conference for this

matter.

                                                 Plaintiff by his attorneys,

                                                 /s/ Anthony I. Paronich
                                                 Anthony I. Paronich
                                                 Paronich Law, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
                                                 (508) 221-1510
                                                 anthony@paronichlaw.com

                                                 Keith Keogh
                                                 Timothy Sostrin
                                                 Keogh Law, Ltd
                                                 55 W. Monroe St., Suite 3390
                                                 Chicago, IL 60603
                                                 (312)-726-1092
                                                 tsostrin@keoghlaw.com

Dated: July 28, 2020


                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by email to all parties by operation of the court’s electronic filing system.

                                                         /s/ Anthony I. Paronich
                                                         Anthony I. Paronich
